The appeal is from a judgment of conviction of manslaughter and a sentence of five years imprisonment.
It was competent, as bearing upon the issue of self-defense, for the State to prove that immediately after defendant felled him with an axe the deceased was searched and no weapon was found. Hendley v. State, 200 Ala. 546, 76 So. 904; Ousley v. State, 23 Ala. App. 139, 122 So. 300; Jones v. State,20 Ala. App. 247, 101 So. 331.
There was no contention that defendant fled or attempted to evade arrest. It was therefore incompetent for the defense to show that he voluntarily surrendered. Hurst v. State,1 Ala. App. 235, 56 So. 18; Phillips v. State, 11 Ala. App. 15,65 So. 444; Hendley v. State, 200 Ala. 546, 76 So. 904; Vaughn v. State, 130 Ala. 18, 30 So. 669.
No other exceptions are meriting of treatment. The case was well tried and every right of defendant duly safeguarded. The record is free of error and the judgment is affirmed.
Affirmed. *Page 323